DETAILED ACTION
This office action is a response to an application filed on 12/07/2020, in which claims 4-5 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In response to claims 4-5, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “management unit” in claims 4-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim elements “management unit” are limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The Examiner suggests amending appropriate structures to overcome the rejection".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C 102 (a) (2) as being as being anticipated by Han et al. (hereinafter, “Han”; CN 102869041) and in view of (for citation purpose the examiner has used English translation of CN 102869041.The English translation and the original prior art describes same invention. The publication date for CN 102869041 is Jan/09/2013, Therefore, it qualifies as a prior art under 35 U.S.C 102 (a)).
In response to claim 4, 
Han teaches a communication system comprising:base stations (pages 4-5, steps 300-302, energy saving base station and control base station together is equated to multiple base stations); 
a communication terminal configured to perform radio communication with the base stations (pages 4-5, steps 300-302, UE is equated to a terminal, periodically reporting measured signal is equated to performing communication with a base station); and
a management unit configured to perform communication with the base stations (page 4, step 101 control base station is equated a management unit, page 4, step 101,(or lines 28-35 in page 4), using X2 or S1 interface for communication with the control base station is read as performing communication with base stations), 
wherein the base stations include an energy saving base station configuring an energy saving cell configured to switch between a normal operation state and an energy saving state with power consumption lower than that of the normal operation state(page 4, step 101 control base station is equated to energy saving base station, pages 4-5, steps 300-302, enabling an energy saving cell by a the control base station is interpreted as the control base station works as energy saving base stations, energy saving cell is equated to energy saving cell, upper and lower limits are equated to a normal operation state and an energy saving state with power consumption lower than that of the normal operation state, page 5, steps 304 to 307, part (d), selecting the most suitable energy -saving cell for activation  is interpreted as the control base station configured to switch to perform claimed functionality), and the management unit configures cell overlaid relations for the energy saving cells (page 5, lines 6-17, cell 1 2 or 3 are equated to energy saving cell, steps 304-307, parts (a) to (d), (or lines 25-50 in page 5), control base station is also equated to management unit, comparing the measurement value report as explained in part (a) to (d) and selecting the most suitable energy -saving cell for activation described is interpreted as configuring cell overlaid relations for the energy saving cells).
In response to claim 5, 
Han teaches a base station configured to perform communication with a communication terminal and a management unit, wherein the base station configures an energy saving cell configured to switch between a normal operation state and an energy saving state with power consumption lower than that of the normal operation state, and the management unit configures cell overlaid relations for the energy saving cells (this claim is identical to claim 4, therefore, it is rejected as claim 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 102869041…………………pages 4-6.
CN 101617553…………………..pages 7-10.
CN 103857024…………………..pages 4-8.
CN 104113897…………………..pages 5-8.
20130194989……………………paragraph 81.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466